Citation Nr: 1209514	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-41 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a higher initial disability rating for diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO that granted service connection for diabetes mellitus evaluated as 20 percent disabling effective December 21, 2005.  The Veteran timely appealed for a higher initial rating.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is restricted from lifting over 50 pounds, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that his service-connected diabetes mellitus is more severe than currently rated, and warrants a higher, initial disability rating.  

Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected diabetes mellitus in March 2007.  At that time the Veteran was following a restricted diet, and was taken insulin.  He had not been told to restrict his activities on account of the diabetes.  The Veteran reportedly saw his treating physician every four or five months for diabetic monitoring.  Since then, the Veteran described a worsening of the disability.

VA treatment records reflect that the Veteran was not careful with his diet in 2007, and that increased activity was recommended.  Insulin units also were adjusted in 2009.

In August 2009, the Veteran stated that his treating physician advised him to walk more and do certain exercises.  The evidence includes a copy of a prescription, instructing the Veteran to be on an 1800 caloric diabetic diet; not to lift over 50 pounds; and to resume regular activity, as tolerated.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Under these circumstances, VA cannot rate the service-connected diabetes mellitus without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher, initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.
 
As noted, the Veteran received treatment regularly for diabetes mellitus from a private physician.  The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records from April 2007 to the present date.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to diabetes mellitus from the Veteran's private physician, for treatment from April 2007 to the present date; and associate them with the claims folder.  

2.  Afford the Veteran a VA examination, for evaluation of the service-connected diabetes mellitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should state the treatment regimen in place for management of the Veteran's diabetes mellitus, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes mellitus produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications. The examiner should render specific findings as to the impact of the service-connected diabetes mellitus on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


